DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is more than one paragraph and it includes phrases that can be implied, i.e. “An object of the present invention is to provide”, “another object is to provide”, and “of the present invention”. The Examiner suggests removing said phrases as well as reciting the definition of X1 2 because they are critical to Applicant’s invention.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 12-14 are objected to because of the following informalities:  Claims 12-14 recite “formed using” but should instead recite “comprising”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3, 5, and 11 recite “substituent” but fail to define said group. Therefore, the full scope of groups A1 to A4, R1 to R6, and A11 to A15 are unclear, making the claims indefinite.
Claims 2-14 are rejected because they depend from rejected based claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shundo et al. (U.S. 2007/0122565).
Shundo et al. teaches the following polymerizable optically active compound represented by Formula (1):

    PNG
    media_image1.png
    221
    401
    media_image1.png
    Greyscale
[0026] wherein R1 is hydrogen, X1 is –CH=CH-, A1 is biphenyl-4,4’-diyl, and R2 is methyl or ethyl [0026] which is equivalent to General Formula (1) of instant claims 1-5 and 8 when R3-R6 are hydrogen atoms, X1 and X2 are –CH=CH-, A1 and A2 are phenylene groups, Z1 and Z2 are single bonds, m1 and m2 are 1, A3 and A4 are six-membered aromatic hydrocarbon ring groups, Z3 and Z4 are single bonds, and R1 and R2 are monovalent substituents. Therefore, based on the overall teachings of Shundo, it would have been claim 9) wherein a specific example of Formula (MLC1) is the following (MLC1-5):

    PNG
    media_image2.png
    119
    699
    media_image2.png
    Greyscale
[p 10] which is equivalent to a liquid crystalline compound having at least one polymerizable group (claim 10) represented by General Formula (2) of instant claim 11 when P11 and P12 are polymerizable groups, L11 and L12 are divalent linking groups, m3 is 0, A12 and A14 are aromatic hydrocarbon ring groups, Z12 and Z13 are divalent linking groups, A13 is an aromatic hydrocarbon ring group having a substituent, and m4 is 0. Shundo et al. further teaches a polymer (cured substance) obtained by polymerizing the polymerizable liquid crystal composition. A polymer film having optical anisotropy (optical anisotropic body) obtained by polymerizing the polymerizable liquid crystal composition. Use of the polymer film having optical anisotropy a selective reflection film [0028-0031] (claims 12-14).
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (U.S. 2016/0011349).
Hirai teaches an optically active compound having a binaphthol moiety represented by the following formula (2-2):

    PNG
    media_image3.png
    172
    296
    media_image3.png
    Greyscale
[0150] wherein Y2 are each represented by the following formula (2-1) [0152]:

    PNG
    media_image4.png
    63
    399
    media_image4.png
    Greyscale
[0150] wherein r is 2, each Z1 are –OCO-CH=CH-, each A2 are 1,4-phenylene, and each R1 are alkyl having 1 to 20 carbons [0163-0168] which is equivalent to General Formula (1) of instant claims 1-8 when R3-R6 are hydrogen atoms, X1 and X2 are –CH=CH-, A1 and A2 are phenylene groups, Z1 and Z2 are –OCO-CH=CH-, m1 and m2 are 1, A3 and A4 are six-membered aromatic hydrocarbon ring groups, Z3 and Z4 are single bonds, and R1 and R2 are monovalent substituents. Therefore, based on the overall teachings of Hirai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain Applicant’s claimed compound through routine experimentation in the liquid crystal art based on the substitution of equally suitable variables for the sought invention, e.g. substituting –OCO-CH=CH- for the –OCO- group in compound (2-2-M) [0276] with a reasonable expectation of success. Hirai also claims 9, 10, and 12-14) wherein a specific example of formula (1) is the following formula (1-1-A):

    PNG
    media_image5.png
    123
    585
    media_image5.png
    Greyscale
[0272] where X1 is hydrogen [0146] and n11 is 2 to 20 [0149] which is equivalent to a liquid crystalline compound having at least one polymerizable group represented by General Formula (2) of instant claim 11 when P11 and P12 are polymerizable groups, L11 and L12 are divalent linking groups, m3 is 0, A12 and A14 are aromatic hydrocarbon ring groups, Z12 and Z13 are divalent linking groups, A13 is an aromatic hydrocarbon ring group having a substituent, and m4 is 0.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 9:30-6:00 EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anna Malloy/Examiner, Art Unit 1722   

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722